IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-71,338-03


EX PARTE ROSS ALAN LUTZ., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER W05-00112-V(B) IN THE 292nd JUDICIAL DISTRICT COURT
DALLAS COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of evading arrest and his sentence was assessed at sixteen years' confinement.  The Fifth
Court of Appeals affirmed the conviction. Lutz v. State, No. 05-05-00513-CR (Tex. App.-Dallas,
delivered May 2, 2006, pet. ref'd).  
	After a review of the record, we find that Applicant's claims which challenge his denial of 
2
release to parole are dismissed as moot.  Applicant's remaining claims are dismissed pursuant to
Article 11.07, § 4 of the Texas Code of Criminal Procedure.

DELIVERED: February 15, 2012
DO NOT PUBLISH